DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 11/9/22 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amamiya et al. (8,628,986) in view of Choi (2019/0172898).
Re claim 1, Amamiya et al. disclose a pixel-defining layer (3) disposed on the insulation layer (1) and including a side surface defining an opening (Fig. 1), the opening overlapping at least a portion of the first diode electrode (2); an edge-compensation part (5) comprising an organic material and disposed in a peripheral area of the opening (Fig. 1); an organic light-emitting layer (6) disposed on the first diode electrode (2) and the edge-compensation part (5); and a second diode electrode (7) disposed on the organic light-emitting layer (6), wherein the edge-compensation part includes an inclined surface contacting the organic is light-emitting layer (6), and has taper angle of the inclined surface of the edge-compensation part.
Amamiya et al. does not clearly disclose wherein the taper angle of the inclined surface of the edge-compensation part is less than a taper angle of the side surface of the pixel-defining layer.
 Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The combination does not clearly disclose a driving element including an active pattern and a gate electrode overlapping the active pattern; an insulation layer covering the driving element; a first diode electrode disposed on the insulation layer and electrically connected to the driving element.
Choi discloses disclose a driving element (DR) including an active pattern and a gate electrode overlapping the active pattern; an insulation layer (115) covering the driving element; a first diode electrode (120) disposed on the insulation layer and electrically connected to the driving element ([0039]-[0041]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amamiya et al. and Choi to enable the driving element of Choi to be added to Amamiya et al.'s device in order adjust the amount of light emitted from the organic light emitting ([0041]).

Re claims 2 and 3, One of ordinary skill in the art would have been led to the recited angle through routine experimentation to achieve a desired device dimension and device associated characteristics.  
              In addition, the selection of angle, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
Note that the specification contains no disclosure of either the critical nature of the claimed angle or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen angle or upon another variable recited in a claim, the Applicant must show that the chosen angle is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 6, Amamiya et al. disclose wherein the organic light-emitting layer has an isolated pattern shape in the opening (Fig. 1).

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Amamiya et al. in view of Choi as applied to claims 1-3 and 6 above, and further in view of Hou (2021/0359042).
Re claims 3 and 4, Amamiya et al. discloses wherein the edge-compensation part does not include a fluorine-containing component.
The combination does not disclose wherein the edge- compensation part has a surface energy greater than a surface energy of the pixel-defining layer; and wherein the pixel-defining layer includes a fluorine-containing component.
Hou discloses wherein the pixel-defining layer includes a fluorine-containing component ([0074]); therefore, the edge- compensation part in Amamiya has a surface energy greater than a surface energy of the pixel-defining layer (in Hou).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amamiya et al., Choi and Hou to enable to enable the pixel defining layer (bank) material of the combination to be the same according to the teachings of Hou because one of ordinary skill in the art would have been motivated to look to alternative suitable materials for the disclosed pixel defining layer (bank) material of the combination and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        November 17, 2022